Filed 4/30/14 In re Luis Z. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re LUIS Z., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
                                                                       G048603
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL044386)
         v.
                                                                       OPINION
LUIS Z.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregory
W. Jones, Judge. Affirmed as modified.
                   Sarah A. Stockwell, under appointment by the Court of Appeal, for
Defendant and Appellant.
              Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and
Stacy Tyler, Deputy Attorneys General, for Plaintiff and Respondent.


                                 *          *           *


              On appeal minor Luis Z. asserts the court miscalculated his presentence
custody credits. We agree and therefore modify the judgment to reflect the proper
number of days of custody credit. In all other respects, we affirm the judgment.


                                         FACTS


              Minor admitted the allegations of a juvenile wardship petition (Welf. &
                  1
Inst. Code, § 602) alleging he committed misdemeanor assault (Pen. Code, § 240) and
misdemeanor battery (Pen. Code, § 242). The allegations concerned minor’s pushing his
mother and throwing things at her. The court granted him informal probation and
released him to his mother. Minor served three days in juvenile hall while awaiting
disposition of the matter.
              Subsequently, a second juvenile wardship petition (§ 602) against minor
alleged he committed felony assault by means of force likely to cause great bodily injury
(Pen. Code, § 245, subd. (a)(4)) and felony making criminal threats (Pen. Code, § 422,
subd. (a)). The allegations concerned minor’s altercation with an employee at
Orangewood Children’s Home. At a pretrial hearing, the court reduced both allegations
to misdemeanors and minor admitted them. The court declared minor its ward and


1
              All statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                             2
terminated informal probation on the first petition, but granted him formal probation on
both petitions and sentenced him to time served, ostensibly 42 days.


Minor is Entitled to Additional Presentence Custody Credit
              Minor contends, and the Attorney General agrees, that the court erred by
failing to give him credit for the three days he served in custody while awaiting the
disposition of the first petition against him. They are correct.
              “If the minor is removed from the physical custody of his or her parent or
guardian as the result of an order of wardship made pursuant to Section 602, the order
shall specify that the minor may not be held in physical confinement for a period in
excess of the maximum term of imprisonment which could be imposed upon an adult
convicted of the offense or offenses which brought or continued the minor under the
jurisdiction of the juvenile court. [¶] . . . [¶] If the court elects to aggregate the period of
physical confinement on multiple counts or multiple petitions, including previously
sustained petitions adjudging the minor a ward within Section 602, the ‘maximum term
of imprisonment’ shall be the aggregate term of imprisonment specified in subdivision (a)
of Section 1170.1 of the Penal Code . . . .” (§ 726, subd (d).) Penal Code section 1170.1
provides: “[W]hen any person is convicted . . . whether in the same proceeding or court
or in different proceedings or courts, . . . the aggregate term of imprisonment for
all . . . convictions shall be the sum of the principal term, the subordinate term, and any
additional term imposed . . . .” (Id., subd. (a).) “The California Supreme Court has
concluded that when a juvenile court elects to aggregate a minor’s period of physical
confinement on multiple petitions pursuant to these foregoing statutory provisions, the
court must also aggregate the predisposition custody credits attributable to those multiple
petitions.” (In re Stephon L. (2010) 181 Cal.App.4th 1227, 1232.)




                                               3
                                      DISPOSITION


              The judgment is modified to grant defendant a total of 45 days of actual
custody credit. In all other respects, the judgment is affirmed.




                                                 IKOLA, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                             4